[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:DEFENDANTS' MOTION FOR REMITTITUR (#225)AND PLAINTIFF'S OBJECTION THERETO (#226)
In the instant medical malpractice action the jury returned a verdict in the amount of $400,000.00 in favor of the plaintiff, Executrix of the estate of a patient who died as a result of the professional negligence of Dr. Arthur Seltzer, employee and agent of the defendant, Cardiology Associates of New Haven.
In their Motion for Remittitur the defendants seek to have the verdict of $400,000.00 reduced by the sum of $75,000.00 which the plaintiff received from Yale-New Haven-Hospital, a former defendant.
The decedent was a 65 year old female with a life expectancy CT Page 10747 of five to ten years. There was evidence that she was a kind and loving mother and grandmother. She was described as a good friend and neighbor who was active in church and community affairs. There was evidence as to pain and suffering she experienced while in the hospital prior to her demise.
The jury was instructed as to various elements to be considered in arriving at fair, just and reasonable compensation namely compensation for the death itself, the destruction of her ability to carry on life's activities as well as pain and suffering experienced before her death.
The verdict of $400,000.00 plus $75,000.00 received from Yale New Haven Hospital falls well within the flexible limits of allowable damages in the matter at hand. Certainly the sum of $475,000.00 is not excessive as a matter of law. Section 52-216a
C.G.S.; Mauro v. Yale-New Haven Hospital, 3 Conn. App. 584, 586 et seq.
Motion denied.
Flanagan, J.